Citation Nr: 1215342	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension, on a direct basis.

2.  Entitlement to service connection for hypertension, secondary to the service-connected coronary artery disease with atherosclerosis and angina pectoris.

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO.

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The issue of service connection for hypertension, secondary to the service-connected coronary artery disease with atherosclerosis and angina pectoris is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The currently demonstrated essential hypertension is not shown to have onset in service or manifested within one year thereafter, or otherwise be due to an event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension on a direct basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to reopen his previously disallowed claim and what information and evidence is needed to substantiate his claim for service connection for hypertension on the merits, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and hearing testimony.    

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, the Veteran was afforded a thorough VA examination, and following claims file review the VA examiner provided the requested opinion as well as the rationale for the opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Background

The Board notes, initially, that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

The Veteran contends that he has a current hypertension disability related to service that was evident at his separation examination.  On the separation examination in August 1968, the Veteran's blood pressure was measured as 114/70.  There was no diagnosis of hypertension.  

Subsequent to service, a January 1970 Civil Service Commission medical examiner's statement recorded readings of 170/70 and 160/80.  During a February 1971 VA examination, the Veteran denied using any antihypertensive drugs, he was reportedly asymptomatic, and blood pressure readings were 132/80, 138/84, and 134/82.  The Diagnosis was hypertension not found.  In a private treatment record from B. O., M.D., dated in November 1998, the Veteran's subjective complaints included hypertension, and the assessment included hypertension, but there were no objective findings supporting the assessment.  An August 2001 treatment record documented that the Veteran was taking Monopril for hypertension.

The Veteran underwent VA examination for hypertension in December 2007.  He reported that he had been diagnosed with hypertension on his separation examination from service.  He also stated that he had been taking blood pressure medication for approximately ten years.

Objectively, his blood pressure readings were 112/72, 112/74 and 112/72.  The diagnosis and etiology was "hypertension, from weight and lifestyle."

Pursuant to the Board's March 2011 remand, the Veteran was afforded another VA hypertension examination in May 2011.  The Veteran reported that he failed his physical examination for the police department in 1969 because his blood pressure was 160/80.  He indicated that he did not take medication for his hypertension until approximately 1970.  His blood pressure was well controlled on medication.

Objectively, his blood pressure readings were 127/75, 125/74 and 130/75.  The diagnosis was essential hypertension.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) caused by or a result of the Veteran's active duty service.  The examiner explained that the Veteran's service treatment records did not show any treatment for or diagnosis of hypertension.  Further, the examiner indicated that there was no evidence in the claims file that the Veteran's blood pressure was elevated in 1969.

IV.  Analysis

Given its review of the record, the Board finds that service connection for claimed hypertension, on a direct basis, is not warranted in this case.  To that end, the Board notes that in the December 2007 VA examination, the diagnosed hypertension was attributable to "weight and lifestyle."  In the May 2011 VA examination, the physician concluded that the Veteran's current essential hypertension was less likely than not (less than 50/50 probability) caused by or a result of the Veteran's active duty service.  The physician explained that the Veteran's service treatment records did not show any treatment for or diagnosis of hypertension and there was no evidence in the claims file that the Veteran's blood pressure was elevated in 1969 (the year after his separation from service).  The Veteran has been unable to provide evidence to corroborate his recollection that high blood pressure was identified at the time of an examination for the police department at that time. Elevated systolic readings were initially recorded more than a year after service separation, and treatment for hypertension is first shown many years after that. Notably, the Veteran has not presented any competent medical opinion to the contrary that supports his claim.

The law is clear, service connection for a disability on the basis of the merits of such claim is focused upon the existence of a current disability, which is present in this case; the existence of the disease or injury in service, which has not been documented; and a relationship or nexus between the current disability and any injury or disease during service (or satisfaction of applicable presumptive provisions), which also is not shown in this case.   Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a competent opinion relating his hypertension to his period of active duty.

Further, as noted by the physician in the May 2011 VA examination report, there is no evidence that the Veteran's blood pressure was elevated in 1969 (the year after his separation from service).  Although the Veteran has reported a history of hypertension in the year immediately after his discharge from service, the medical evidence of record simply does not support his contention.  Thus, service connection on a presumptive basis is not warranted either.  Consequently, in the absence of documented medical evidence or other indicia to corroborate his current recollections, his credibility as to this matter is suspect, and his contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal herein decided because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for hypertension, on a direct basis, is denied.


ORDER

Service connection for hypertension, on a direct basis is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter remaining on appeal.  

During the pendency of the appeal in September 2011, the Veteran was awarded service connection for coronary artery disease with atherosclerosis and angina pectoris associated with herbicide exposure and assigned a 30 percent rating effective March 10, 2010.  The Board notes that in his October 2007 claim, the Veteran claimed entitlement to service connection for hypertension, "secondary to exposure to Agent Orange while in Vietnam."  While the Board notes that hypertension is not one of the diseases for which service connection may be granted on a presumptive basis for Veterans with service in Vietnam during the Vietnam Era (See 38 C.F.R. §§  3.307(a)(6), 3.309(e)), given the recent grant of service connection for coronary artery disease, the Board finds that the Veteran should be afforded a more contemporaneous VA medical opinion to determine whether his current hypertension was caused or aggravated by service-connected coronary artery disease.  

Therefore, the RO should arrange for further claims file review by the examiner who conducted the May 2011 VA examination to obtain a supplemental opinion, with supportive rationale based upon consideration of the claims file.  The RO should arrange for the Veteran to undergo further examination only if the May 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.

Prior to obtaining the requested medical opinion, the AMC/RO should request any private or VA treatment records for hypertension dated from May 2011to the present time.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for hypertension since May 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for further claims file review by the examiner that conducted the May 2011 VA examination to obtain a supplemental opinion.

In reviewing the Veteran's claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether the current hypertension was caused or aggravated by the now service-connected coronary artery disease, with atherosclerosis and angina pectoris associated with herbicide exposure.  Sustainable reasons and bases (an articulated medical rationale) must be included with the opinion.  

If the May 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings, along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the remaining issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


